United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS                            June 24, 2005
                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                 _____________________                                    Clerk
                                      No. 05-50044
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                          v.
JESUS JOSE AVALOS-OAXACA
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.



       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the US District Court for the Western District of

Texas, El Paso Division for re-sentencing is GRANTED.



       IT IS FURTHER ORDERED that appellee’s unopposed alternative


       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 1
motion to extend time to file appellee’s brief until fourteen

(14) days from the Court’s denial of appellee’s motion to vacate

and remand is DENIED AS MOOT.




                                2